United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3067
                                   ___________

Louis Jimerson,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
Mark Hensley, Collector of Revenue; *
Doug Friend, City Manager, City of    *         [UNPUBLISHED]
Sikeston; Scott County; City of       *
Sikeston,                             *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: June 4, 2004
                                Filed: June 28, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Louis Jimerson appeals the district court’s1 dismissal without prejudice of his
42 U.S.C. § 1983 action arising out of the assessment of taxes on his property. After
carefully reviewing the record, we affirm. See 8th Cir. R. 47B.
                       ______________________________

      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).